Citation Nr: 1512453	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran's service records verify that he served on active duty from June 1975 to December 1983 and from February 1990 to June 1995.  The Veteran's claims file also contains a BIRLS inquiry showing active duty service from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim, as well as a corresponding file in the Veterans Benefits Management System.  A review of the documents in those files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDING OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for TDIU, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU. 

The Veteran's service-connected disabilities are as follows: degenerative changes of the lumbosacral spine, currently assigned a 40 percent evaluation; deep vein thrombosis of the left lower extremity, currently assigned a 40 percent evaluation; total left knee arthroplasty, currently assigned a 30 percent evaluation; sciatica of the left leg, currently assigned a 20 percent evaluation; status post tympanoplasty of the right ear and PE tube placement of the left ear, currently assigned a 10 percent evaluation; tinnitus, currently assigned a 10 percent evaluation; psoriatic arthritis of the left hand, currently assigned a 10 percent evaluation; psoriatic arthritis of the right hand, currently assigned a 10 percent evaluation; sinusitis, currently assigned a noncompensable evaluation; and psoriasis, currently assigned a noncompensable evaluation.  His combined evaluation is 90 percent.  Thus, the Veteran meets the schedular criteria for TDIU. 

The evidence also demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

In this regard, the Veteran was afforded VA examinations in May 2012 in connection with his TDIU claim.  During those examinations, the Veteran's disorders were evaluated separately by the VA examiner.  After evaluating each separate disorder, the VA examiner opined that the Veteran would be able to maintain employment despite the service-connected disorders.  However, the examiner noted several times that the Veteran's service-connected knee and spine disorders did impact his ability to work in that he would be unable to stand or sit without frequent changes in position.  The examiner also noted that the Veteran had been unable to continue his employment at a wood working factory due to his lumbar spine disability.  The examiner then opined that the Veteran would be able to perform light work, in an environment allowing for frequent changes in position from sitting to standing in order to control pain.  He also opined that the Veteran would likely need to reduce his hours from full-time to a four to six hour work day, as frequent breaks would be necessary due to his disabilities.

The Veteran's private doctor, Dr. J.H. (initials used to protect privacy), submitted a letter dated in March 2013 in support of the Veteran's claim.  Dr. J.H. summarized the overall condition of the Veteran, reporting that the Veteran's back and sciatica issues were significant and that the Veteran was also experiencing left knee issues and psoriatic arthritis.  He then opined that the Veteran's limitations due his service-connected disabilities would make it very difficult for him to engage in gainful employment.

Review of the claims file also shows that the Veteran was awarded Social Security Administration (SSA) benefits as a result of his disabilities, which include degenerative disc disease, status post total knee replacement bilaterally, history of deep vein thrombosis, bilateral carpal tunnel syndrome, bilateral rotar cuff tears, and psoriatic arthritis.  However, the Board notes that only some of these conditions are service-connected disabilities.  The SSA decision reveals that that agency reviewed the Veteran's VA medical records, as well as those medical records from his private doctor, Dr. J.H., in finding that the Veteran's severe impairments qualified him as disabled.  While SSA's standards for awarding disability differ from VA's, the Board still finds the SSA determination regarding the Veteran's ability to work to be somewhat probative.

At his November 2013 hearing, the Veteran testified that he has only been able to find part-time work and indicated that the rate of pay for such positions was eight dollars an hour.  For VA purposes, "marginal employment" shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16.  Marginal employment is defined as employment where a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  A part-time position paying eight dollars an hour would not rise above the poverty threshold for the Veteran; therefore, according to the Veteran's testimony, any possible employment the Veteran has encountered has been marginal.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities render him unemployable.  While the May 2012 VA examiner found that the Veteran was capable of employment, the Board finds that the examiner's other statements noting the number of constraints placed upon such employment supports the Veteran's claim for TDIU.  According to the examiner, the Veteran would be required to find employment that is considered a light duty position, wherein he could change position at least every hour and only work a total of 4 to 6 hours per day.  The Board finds such circumstances to be restrictive.  Moreover, Dr. J.H. specifically found that some of the Veteran's service-connected disabilities would make it very difficult for him to engage in gainful employment.  Thus, after evaluation of the claims file as a whole, the Board finds that entitlement to TDIU is warranted. 



ORDER

Entitlement to TDIU is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


